DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extending direction of the connecting terminal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4-16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re claim 1, “extending direction of the at least one connecting terminal  . . .” was not discussed in the original specification.
Claims 2, 4-16 are included because of their dependencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1, 2, 4-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,952,341 (Wu et al) in view of Jarvis et al (US 9,827,627). Although the claims at issue are not identical, they are not patentably distinct from each other because Wu et al disclose:
Re claim 1, a metallic housing of an electronic device, comprising: an inner surface and an outer surface opposite to the inner surface, the outer surface having a back side and lateral sides connecting 
a first non-conductive spacer, disposed in the first gap of the metallic housing (col. 12, lines 32- 33), wherein the metallic housing further comprises at least one connecting terminal formed by a part of the inner surface (col. 12, lines 40-42), but does not disclose an extending direction of the at least one connecting terminal is the same as an extending direction of the first gap and the second gap.
Re claim 2, wherein the metallic housing further comprises a second non-conductive spacer disposed in the second gap of the metallic housing (col. 12, lines 34-35).
Re claim 4, wherein the at least one connecting terminal is substantially an arc-shaped structure (col. 12, lines 43-45).
Re claim 5, wherein the first non-conductive spacer extends from a first side of the lateral sides of the metallic housing to the back side of the metallic housing, and the first non-conductive spacer is substantially a strip structure (col. 12, lines 55-59).
Re claim 6, wherein the second non-conductive spacer extends from the first side of the lateral sides of the metallic housing, passes through the back side of the metallic housing, and extends to a second side of the lateral sides opposite to the first side of the metallic housing (col. 12, lines 64-67) to (col. 13, line 2).
Re claim 7, wherein the second non-conductive spacer is substantially a strip structure (col. 13, lines 3-5).
Re claim 8, wherein the first gap and the second gap divide the metallic housing into a plurality of regions adjacent to each other, and at least one of the plurality of regions serves as an antenna region of the electronic device (col. 12, lines 46-50).

Re claim 10, wherein the first non-conductive spacer further extends to a second side of the lateral sides opposite to the first side of the metallic housing (col. 12, lines 60-63).
Re claim 11, wherein the metallic housing further comprises at least one supporting structure on the inner surface, and the at least one supporting structure is disposed on at least one of the first gap and the second gap (col. 12, lines 36-39).
Re claim 12, wherein a thickness of the at least one supporting structure is smaller than a depth of the first gap or a depth of the second gap (col. 13, lines 6-9).
Re claim 13, wherein the first gap and the second gap substantially penetrate through the metallic housing to divide the metallic housing into three regions not contacting each other (col. 13, lines 10-13).
Re claim 14, wherein the first non-conductive spacer and the second non-conductive spacer separate and electrically insulate the three regions of the metallic housing from each other, and the metallic housing comprises an upper cover, a middle cover and a lower cover respectively correspond to the three regions, wherein the middle cover and the lower cover is electrically connected by the at least one supporting structure that is disposed on the second gap (col. 13, line 14-20 to col 14, lines 1-3).
Re claim 15, wherein the metallic housing further comprises two connecting terminals respectively formed by a part of the inner surface corresponding to two of the three regions that are electrically insulated from each other, and the two connecting terminals electrically connect the metallic housing to the electronic device through the inner surface, wherein the region corresponds to the upper cover individually serves as an antenna region, and the regions correspond to the middle cover and the lower cover that are electrically connected by the at least one supporting structure together server as another antenna region (col. 14, lines 4-15).

Jarvies et al teach the use of an extending direction of the at least one connecting (224) terminal is the same as an extending direction of the first gap and the second gap (Figs 1, 10, 11). It would have been obvious to one of ordinary skill in the art at the time the invention was made to extend the terminal in the same direction as the gap for forming a strong bond 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarvis et al (US 9,287,627).
Re claim 1, Jarvis et al disclose a casing of an electronic device (14), comprising: a metallic housing (12)(col. 3, lines 47-48), having an inner surface and an outer surface opposite to the inner surface (Fig 1), the outer surface having a back side and lateral sides (122) connecting with the back side (Fig 1), the inner surface being substantially a recessed structure (Figs 1, 9), and the metallic housing having a first gap (202) and a second gap (204, 206) substantially located at two opposite ends of the metallic housing and being parallel with each other, wherein the first gap and the second gap each communicates the inner surface and the outer surface (Fig 9); a first non-conductive spacer (dielectric filled), disposed in the first gap of the metallic housing (col. 3, lines 65-67); and a second non- 
Re claim 8, wherein the first gap and the second gap divide the metallic housing into a plurality of regions adjacent to each other (Fig 9), and at least one of the plurality of regions serves as an antenna region of the electronic device (col. 4, lines 1-3).
Re claim 9, wherein at least one of the plurality of regions is electrically connected to the electronic device (14) through the at least one connecting terminal (function as claimed)(Fig 9).
Re claim 16, wherein the first gap and the second gap are respectively located close to the lateral sides of the metallic housing (Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al (US 9,287,627).
The teaching as discussed above does not disclose wherein the at least one connecting terminal is substantially an arc-shaped structure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the structure of by employing a specific shape for intended .

Allowable Subject Matter
Claim 2, 5-7, 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
Applicant argues (1) that the prior art does not disclose  an extending direction of the at least one connecting terminal is the same as an extending direction of the first gap and the second gap.
With respect to (1), it has been addressed in previous paragraphs

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HUNG V NGO/
 Primary Examiner, Art Unit 2847